NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
               not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit


                                        05-3039


                                  ALFONSO ABADIA,

                                                       Petitioner,

                                            v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                       Respondent.

                           __________________________

                             DECIDED: July 11, 2005
                           __________________________


Before MAYER, LOURIE, and LINN, Circuit Judges.

PER CURIAM.

      Alfonso Abadia seeks review of a final decision of the Merit Systems Protection

Board that dismissed his appeal as untimely filed without a showing of good cause for

his delay. Abadia v. OPM, MSPB No. DC0831030453-I-1 (Initial Decision, Jun. 5, 2003;

Final Order Sept. 30, 2004). Counsel for the government admits that “the evidence in

the record demonstrates that [Abadia’s] appeal was filed within the regulatory time limit

for filing and that the Board erred in finding that his appeal was untimely.” Accordingly,

and as requested by both parties, the board’s decision is reversed and the case is

remanded for adjudication on the merits.